—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered August 3, 1995, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied without a hearing. Defendant’s claim of duress is belied by the record, which reflects that the plea was knowing, intelligent and voluntary (see, People v Frederick, 45 NY2d 520). In this regard, we also note that counsel was not ineffective because of his refusal to join in defendant’s meritless pro se motion to withdraw his guilty plea (see, People v Kelly, 232 AD2d 314).
Appellate review of defendant’s remaining claim of error is foreclosed by defendant’s guilty plea as well as by his waiver of the right to appeal. Concur — Milonas, J. P., Williams, Tom, Andrias and Saxe, JJ.